Citation Nr: 0823055	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-38 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for toxic encephalopathy.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1977 to 
July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Philadelphia, Pennsylvania, RO that inter alia denied service 
connection for chronic toxic encephalopathy.

In April 2003, custody of the file was transferred from the 
Philadelphia RO to the Pittsburgh RO, which has thereafter 
been the agency of original jurisdiction.

The veteran filed a Notice of Disagreement (NOD) to the 
Pittsburgh RO in October 2003, and the RO issued a Statement 
of the Case (SOC) in November 2004.  The veteran filed a 
substantive appeal (via VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

In May 2005, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
Washington, DC; a transcript of that hearing is of record.  

In September 2006, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After completing the requested 
action to the extent possible, the AMC continued the denial 
of the claim (as reflected in the March 2008 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the competent, probative evidence 
establishes that the veteran does not have toxic 
encephalopathy or neurological disability associated with any 
in-service exposure to toxins, solvents and/or vaccinations.


CONCLUSION OF LAW

The criteria for service connection for toxic encephalopathy 
are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2000 pre-rating letter, the RO 
essentially provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for toxic encephalopathy, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  The October 2002 rating decision reflects the initial 
adjudication of the claim after issuance of the December 2000 
letter.  A September 2006 letter reiterated the above in more 
detail and provided the veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the September 2006 letter, and opportunity for 
the veteran to respond, the March 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by his representative and his wife, on his 
behalf.  The Board also finds that no further RO action on 
this claim, prior to appellate consideration, is needed.

The Board notes than the September 2006 remand included a 
request that the RO arrange for the veteran to undergo VA 
examination by a board of at least two physicians and that 
the physicians should provide their findings and opinions in 
a single, collaborative report.  The veteran was examined by 
two physicians; however, each physician provided his own 
report.  In a follow-up letter, a third physician noted that 
both of physicians had examined the veteran, both physicians 
had found that the veteran did not have a neurological 
disorder, and, thus, the question of toxin exposure was moot.  
Given the physicians' conclusions, and the basis for the 
denial of the claim-that the veteran does not have the 
disability for which service connection is sought-the Board 
finds that the physicians substantially complied with the 
Board's remand instruction, and that a remand to obtain a 
single report would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The veteran complains of transient profound bilateral lower 
extremity paralysis, mental confusion to include temporal and 
spatial disorientation, drowsiness, transient global amnesia, 
insomnia, hand tremors, and non-seizure syncope.  He 
attributes these reported problems to exposure to toxins, 
solvents, and vaccinations during his military service.

The veteran's service medical records document the veteran's 
exposure to various chemicals and vaccinations; however, 
these records reflect no complaints, treatment, or diagnosis 
of any neurological disorder, to include toxic 
encephalopathy, or any other problem or disorder associated 
with any toxin or solvent exposure and/or vaccinations.  

Post-service, a November 2000 opinion by the West Virginia 
University (WVU) Department of Occupational Medicine lists 
the substances that the veteran cited as toxins to which he 
was exposed in service (1980 to 1988) as follows: toluene, 
xylene, acetone, formalin, radioisotopes, alcohols, and 
hexane, and possibly halothane and benzene.  The document 
then lists substances to which the veteran was exposed post-
service as a laboratory technician at Johns Hopkins School of 
Medicine (September 1990 to September 1993) as follows: 
alcohol, bleach, DMSO, acrylamide, sulfuric acid, and 
bromides.  The document also lists substances to which the 
veteran was exposed post-service as a laboratory technician 
at Fulton County Medical Center (November 1993 to October 
2000) as follows: formalin, ethanol, xylene, methanol, 2-
propanol, and acetone.  The WVU examiner stated an opinion 
that the veteran's symptoms at that time were not consistent 
with solvent neurotoxicity.  The examiner added that a 
somatoform disorder would seem the most likely cause of the 
symptoms.

A January 2001 VA psychology consult note reflects that the 
veteran's neuropsychological evaluation was within normal 
limits.  Diagnoses were rule out organic cognitive defect, 
moderate depressive reaction, and psychophysiologic syndrome.

In May 2001, a VA neurological examiner expressed an opinion 
that there was no evidence of a neurological impairment and 
that, in any event, based on the veteran's medical records, 
there was no evidence of neurological impairment related to 
the veteran's military service.  The examiner noted that the 
veteran's neurological examinations have always been within 
normal limits.  However, subsequent VA clinical notes in 
June/July 2003 reflect an impression of chronic brain 
syndrome with remote solvent exposure, and also reflect an 
impression of toxic encephalopathy.  

A VA neurological examiner in July 2004 diagnosed 
neurological symptomatology as yet unexplained by evidence of 
any particular neurological disorder.

Given the apparently conflicting medical evidence on the 
question of whether the veteran currently has any 
neurological disorder(s) that is/are medically related to in-
service exposure to toxins, the Board remanded the matter for 
a medical opinion by a board of at least two neurologists.

The report of a February 2007 VA neurological examination 
reflects the examiner does not have a defined neurological 
disease entity or disorder.  The examiner added that he was 
unable to formulate an opinion as to whether toxin exposure 
has produced any or all of the veteran's various neurological 
symptoms.

An April 2007 VA neuropsychological examination report 
reflects only  psychiatric diagnoses of conversion disorder 
(possibly somatization disorder), recurrent and severe major 
depressive disorder, and dissociative disorder not otherwise 
specified (dissociative trance disorder).  

In a February 2008 letter to the AMC, Dr. S. from the 
Martinsburg VA Medical Center (VAMC) noted that two 
physicians had examined the veteran, both physicians had 
found that the veteran did not have a neurological disorder, 
and, that, thus, the question of toxin exposure was moot.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the medical opinions obtained 
pursuant to the Board's remand-particularly, those of the 
neurologists-constitute the most persuasive medical evidence 
on the question of whether the veteran, in fact, currently 
suffers from toxic encephalopathy or other neurological 
disability associated with in-service exposure to toxins and 
solvents, and/or vaccinations, as alleged-based as they were 
on comprehensive examination of the veteran and consideration 
of his documented medical history and assertions..  While, as 
noted above, VA clinical notes reflect assessments diagnoses 
of chronic brain syndrome with remote solvent exposure and 
toxic encephalopathy, these assessments are, by contrast, 
less probative.  No basis for the assessment was provided, to 
include citation to any documentary evidence in the claims 
file; and there is no indication that the veteran was 
examined or that his claims file was reviewed.  

As such, the Board finds that the most probative medical 
evidence to address the question of whether the veteran, in 
fact, currently has the disability for which service 
connection is sought, weighs against the claim.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, the competent and persuasive 
medical evidence establishes that the veteran does not 
currently have the claimed disability upon which to predicate 
a grant of service connection, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions advanced by 
the veteran, as well as those advanced by his wife and 
representative on his behalf, however,  none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the fundamental  medical matter of 
whether the veteran has the claimed disability-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess appropriate medical training 
and expertise, neither the veteran, nor his wife or 
representative, is competent to render a probative (i.e., 
persuasive) opinion on a medical matter, such as the 
diagnosis of a specific disability or opinion as to etiology 
of such a disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application, and the veteran's claim 
for service connection for toxic encephalopathy must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for toxic encephalopathy is denied.



____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


